Title: To George Washington from William Milnor, 7 March 1775
From: Milnor, William
To: Washington, George



Honorable Sir
Philad[elphi]a 7th March 1775

I have Just been informd by Mr Wiltbert of his going your way. I have Just to mention that the Sashes are all like to be done soon, Silk enough for the whole is procured, the Gorgets will be done about the same time the shoulder Knots are all finished. I hope I shall have them all to send by Peter Jones, he leaves this place on the 19th Inst. I have sent you Two pamplets, one is said to be the performance of Mr Galloway, the other I know not the Auther he lashes those few who dared to publish the sentiments of Many without their knowledg. I am in hast Dr Sir Your Most Obt Humble Sert

William Milnor

